Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 1 of 28 PageID #: 2539




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 SONJA PENNELL, et al.                           )
                                                 )
                            Plaintiffs,          )
                                                 )
                       v.                        )     No. 1:18-cv-03304-JRS-TAB
                                                 )
 LVNV FUNDING, LLC &                             )
 RESURGENT CAPITAL SERVICES, LP                  )
                                                 )
                            Defendants.          )

          Order on Motions for Summary Judgment (ECF Nos. 51, 67)

     Defendants LVNV Funding, LLC ("LVNV") and Resurgent Capital Services, LP

 ("Resurgent") allegedly attempted to collect overdue consumer debts from thirty-two 1

 elderly and disabled Plaintiffs who had sought representation from a nationwide le-

 gal aid program. Plaintiffs brought claims under the Fair Debt Collection Practices

 Act ("FDCPA"), 15 U.S.C. § 1692 et seq. The parties filed cross-motions for summary

 judgment. (ECF Nos. 51, 67.) For the following reasons, Defendants' motion is

 granted in large part but denied as to Plaintiff Sonja Pennell, and Plaintiffs' motion

 is denied.

                                  I.      Legal Standard

     Summary judgment is appropriate if "the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of




 1Pedro Delgado, Sandy Martin, and Earnestine Jones died during the course of litigation
 and were accordingly dismissed with prejudice. (ECF Nos. 35, 50, 82.)
                                             1
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 2 of 28 PageID #: 2540




 law." Fed. R. Civ. P. 56(a). The movant bears the initial burden of production. Mo-

 drowski v. Pigatto, 712 F.3d 1166, 1168 (7th Cir. 2013). That initial burden consists

 of either "(1) showing that there is an absence of evidence supporting an essential

 element of the non-moving party's claim; or (2) presenting affirmative evidence that

 negates an essential element of the non-moving party's claim." Hummel v. St. Joseph

 Cnty. Bd. of Comm'rs, 817 F.3d 1010, 1016 (7th Cir. 2016) (citing Modrowski, 712

 F.3d at 1169). If the movant discharges its initial burden, the burden shifts to the

 non-moving party, who must present evidence sufficient to establish a genuine issue

 of material fact on all essential elements of his case. See Lewis v. CITGO Petroleum

 Corp., 561 F.3d 698, 702 (7th Cir. 2009). "The ordinary standards for summary judg-

 ment remain unchanged on cross-motions for summary judgment: [the Court] con-

 strue[s] all facts and inferences arising from them in favor of" the non-moving party.

 Blow v. Bijora, Inc., 855 F.3d 793, 797 (7th Cir. 2017) (citation omitted).

                                  II.    Background

    Plaintiffs are indigent persons—seniors, people with disabilities, or both—who

 were unable to pay their debts. (ECF No. 68-5 ¶ 21.) They turned to the Chicago

 Legal Clinic for help. (Id.) The Chicago Legal Clinic operates a program called Legal

 Advocates for Seniors and People with Disabilities ("LASPD"). (ECF No. 68-3 ¶ 6;

 ECF No. 68-4 ¶¶ 2, 8.) LASPD offers its clients a limited legal representation ar-

 rangement by which LASPD will notify a client's creditors or debt collectors that

 LASPD is representing the client and that the client refuses to pay and requests that




                                            2
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 3 of 28 PageID #: 2541




 collection communications cease. (ECF No. 68-3 ¶ 6; ECF No. 68-4 ¶¶ 2, 17.) How-

 ever, LASPD informs clients the organization will not represent them in connection

 with any lawsuit, arbitration, or negotiation arising from their debts. (ECF No. 68-5

 ¶ 14.) The end goal of all of this is to get creditors and debt collectors to leave the

 clients alone. (ECF No. 68-3 ¶¶ 6, 7.) Although it is based in Chicago, LASPD ad-

 vertises itself as a "nationwide" legal aid program, (ECF No. 52-5 at 46), and Plain-

 tiffs indeed hail from all over the country, (ECF No. 24 ¶ 3).

    Defendant LVNV is a company that purchases defaulted consumer debts. (ECF

 No. 68-2 ¶ 12.) Although LVNV has no employees, Defendant Resurgent acts as

 LVNV's master servicer by engaging third-party debt collectors to collect debts owned

 by LVNV. (ECF No. 52-1 ¶ 4.) LVNV purchased the thirty-two Plaintiffs' defaulted

 debts from their original creditors or other predecessors-in-interest, (ECF No. 52-1 ¶

 6), and LVNV's agents subsequently contacted each Plaintiff in an effort to collect his

 or her debt, (see generally ECF Nos. 24-6, 24-7, 25). Plaintiffs allege that these col-

 lection efforts violated the FDCPA, and each Plaintiff brought claims against Defend-

 ants under 15 U.S.C. §§ 1692c(a)(2) and 1692c(c).

    Because many of the Plaintiffs' claims differ somewhat in pertinent facts and legal

 issues, more specific information will be discussed as necessary.

                                   III.   Discussion

    Congress enacted the FDCPA to protect consumers from abusive debt collection

 practices and to ensure that debt collectors engaging in such practices are not com-

 petitively advantaged. See 15 U.S.C. § 1692(e). Each Plaintiff invokes two provisions



                                            3
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 4 of 28 PageID #: 2542




 of the FDCPA: §§ 1692c(a)(2) and 1692c(c). First, § 1692c(a)(2) prohibits a debt col-

 lector from communicating directly with a consumer if the debt collector knows the

 consumer is represented by an attorney:

    [A] debt collector may not communicate with a consumer in connection with
    the collection of any debt . . . if the debt collector knows the consumer is repre-
    sented by an attorney with respect to such debt and has knowledge of, or can
    readily ascertain, such attorney's name and address, unless the attorney fails
    to respond within a reasonable period of time to a communication from the debt
    collector . . . .

 15 U.S.C. § 1692c(a)(2). Second, § 1692c(c) prohibits a debt collector from communi-

 cating directly with a consumer if the debt collector is notified that the consumer

 wants the collector to cease communications:

    If a consumer notifies a debt collector in writing that the consumer refuses to
    pay a debt or that the consumer wishes the debt collector to cease further com-
    munication with the consumer, the debt collector shall not communicate fur-
    ther with the consumer with respect to such debt.

 15 U.S.C. § 1692c(c).

    A. LVNV and Resurgent are debt collectors.

    The FDCPA only applies to debt collectors. The Act lays out two alternative defi-

 nitions of "debt collector." Under the first definition, a debt collector is "any business

 the principal purpose of which is the collection of any debts." 15 U.S.C. § 1692a(6).

 Under the second definition, a debt collector is any entity that "regularly collects or

 attempts to collect, directly or indirectly, debts owed . . . another." Id. These are

 known respectively as the "principal-purpose" and "regularly-collects" definitions.

 See Schlaf v. Safeguard Prop., LLC, 899 F.3d 459, 466 (7th Cir. 2018).




                                             4
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 5 of 28 PageID #: 2543




     Defendants contend that Plaintiffs have not established that LVNV and Resur-

 gent are debt collectors subject to the Act. The Court will address each entity in turn.

     First up is LVNV. The parties agree the appropriate question regarding LVNV is

 whether it fits the principal-purpose definition. 2 LVNV admits that "at all relevant

 times over ninety-nine percent (99%) of its revenue originated from activity under-

 taken by licensed third-party collectors engaged by RCS related to debts owned by

 LVNV which were characterized as defaulted consumer debts at the time of pur-

 chase." (ECF No. 68-2 ¶ 12.) LVNV's argument that it is not a debt collector hinges

 on the fact that it owns the debts it seeks to collect. According to LVNV, since LVNV

 wears the mantles of both debt collector and debt owner, its principal purpose cannot

 be debt collection.

     Although the Seventh Circuit apparently has not confronted the issue, other cir-

 cuits have uniformly rejected LVNV's argument that a debt owner collecting its own

 debts cannot meet the principal-purpose definition. See Tepper v. Amos Fin., LLC,

 898 F.3d 364, 370 (3d Cir. 2018) (finding company whose "admitted sole business is

 collecting debts it has purchased" to be debt collector under principal-purpose defini-

 tion); McAdory v. M.N.S. & Assocs., LLC, 952 F.3d 1089, 1093 (9th Cir. 2020) (finding

 entity whose "principal purpose was to buy consumer debts in order to collect on

 them" to be debt collector under principal-purpose definition), cert. denied sub nom.

 DNF Assocs., LLC v. McAdory, No. 20-376, 2020 WL 6121600 (U.S. Oct. 19, 2020);


 2Because LVNV seeks to collect debts it owns, it cannot fall under the regularly-collects
 definition of "debt collector." See Henson v. Santander Consumer USA Inc., 137 S. Ct. 1718,
 1721 (2017) (holding that the words "owed . . . another" in the regularly-collects definition
 prevent persons who collect debts owed to themselves from meeting that definition).
                                              5
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 6 of 28 PageID #: 2544




 Reygadas v. DNF Assocs., LLC, No. 19-3167, 2020 WL 7329111, at *5 (8th Cir. Dec.

 14, 2020) (finding entity whose "primary objective is to collect on debt accounts it

 purchased in order to turn a profit" to be debt collector under principal-purpose defi-

 nition). These decisions relied on the ordinary meaning of the words "any business

 the principal purpose of which is the collection of any debts." 15 U.S.C. § 1692a(6).

 "[A] business's 'purpose' is shown by its actions." Reygadas, 2020 WL 7329111 at *4.

 And cross-referencing the statute with a dictionary confirms that "an entity that has

 the 'collection of any debts' as its 'most important' 'aim' is a debt collector" under the

 primary-purpose definition. Barbato v. Greystone All., LLC, 916 F.3d 260, 267 (3d

 Cir.) (citations omitted), cert. denied sub nom. Crown Asset Mgmt. LLC v. Barbato,

 140 S. Ct. 245 (2019).

    LVNV wants the Court to read "the principal purpose" as precluding two equally

 important purposes—for LVNV, those purposes are debt acquisition and debt collec-

 tion. Because those activities are equally important to sustain LVNV's business,

 LVNV argues its business has no principal purpose. The Court is not persuaded for

 two reasons. First, if the Court were to accept LVNV's argument, not even the arche-

 typal repo man would fit the primary-purpose definition, as he could simply say that

 his business's equally important purposes are (1) obtaining contracts with creditors

 and (2) collecting debts pursuant to those contracts. There is simply no reason to

 parse a business's actions so finely. Second, LVNV's argument overlooks what the

 words "any debts" contribute to the principal-purpose definition.

    "Any debts" does not distinguish to whom the debt is owed. And it stands in
    contrast to "debts owed or due . . . another," which limits only the "regularly

                                             6
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 7 of 28 PageID #: 2545




    collects" definition. . . . Asking if [the defendant who buys and collects debt] is
    a debt collector is thus akin to asking if Popeye is a sailor. He's no cowboy.

 Tepper, 898 F.3d at 370–71. As the Third Circuit said, "any debts" surely encom-

 passes debts acquired and owned by the entity doing the collecting. And surely an

 entity that collects debts it owns is a "business the principal purpose of which is the

 collection of [its own] debts." 15 U.S.C. § 1692a(6). Indeed, LVNV purchased the

 debts for the principal purpose of collecting on them, and it would not have collected

 on the debts unless they had purchased them. Consequently, Plaintiffs have estab-

 lished that LVNV is a debt collector under the principal-purpose definition as a mat-

 ter of law.

    That leaves Resurgent. For Resurgent, Plaintiffs invoke the regularly-collects def-

 inition. Resurgent has power of attorney to act for LVNV with respect to debts owned

 by LVNV. (ECF No. 68-2 at 7.) Resurgent "sometimes" directly sends collection com-

 munications itself, but "by and large [it] hires other debt collectors to collect on behalf

 of LVNV." (ECF No. 68-1 at 40:14–22.) In other words, Resurgent "regularly collects

 or attempts to collect, directly or indirectly, debts owed . . . [LVNV]." 15 U.S.C.

 § 1692a(6). Resurgent's only rebuttal is that, since LVNV is disqualified from the

 regularly-collects definition after Henson, 137 S. Ct. at 1721, and since Resurgent is

 merely LVNV's attorney-in-fact, Resurgent is disqualified from the regularly-collects

 definition, too. The statutory text easily disposes of this rebuttal. Again, the regu-

 larly-collects definition encompasses anyone who "regularly collects . . . debts owed

 . . . another." 15 U.S.C. § 1692a(6). The definition does not carve out any exceptions




                                             7
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 8 of 28 PageID #: 2546




 for an attorney-in-fact. Resurgent is therefore a debt collector under the regularly-

 collects definition as a matter of law.

    Finally, Resurgent volunteers that it falls under the exception enumerated in

 § 1692a(6)(B), which removes from the definition of debt collector

    any person while acting as a debt collector for another person, both of whom
    are related by common ownership or affiliated by corporate control, if the per-
    son acting as a debt collector does so only for persons to whom it is so related
    or affiliated and if the principal business of such person is not the collection of
    debts.

 15 U.S.C. § 1692a(6)(B).     In their complaint, Plaintiffs allege that Resurgent is

 LVNV's "sister company." (ECF No. 1 ¶ 5.) A sister corporation is "[o]ne of two or

 more corporations controlled by the same, or substantially the same, owners." Cor-

 poration, BLACK'S LAW DICTIONARY (11th ed. 2019). Resurgent says that this allega-

 tion should be treated as a judicial admission that binds Plaintiffs. "Judicial admis-

 sions are formal concessions in the pleadings, or stipulations by a party or its counsel,

 that are binding upon the party making them." Keller v. United States, 58 F.3d 1194,

 1198 n.8 (7th Cir. 1995). "A judicial admission is conclusive, unless the court allows

 it to be withdrawn . . . ." The Court will allow Plaintiffs to withdraw the allegation

 for two reasons. First, Defendants themselves specifically denied that LVNV and

 Resurgent were sister companies in their answers. (ECF No. 14 ¶ 5; ECF No. 15 ¶

 5). Second, nothing in the record has proven that Defendants are sister companies.

 Indeed, so far as the Court can discern, Plaintiffs have not repeated that allegation,

 which is absent from Plaintiffs' statement of material facts. The Court will not treat




                                            8
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 9 of 28 PageID #: 2547




 the complaint's allegation that Defendants are sister companies as a judicial admis-

 sion since it is not true. Even if true, though, the Court has already rejected the

 notion that a "principal business of [LVNV] is not the collection of debts," which ne-

 gates the exception. Either way, it follows that there are no facts demonstrating that

 Resurgent falls within the definitional exception in § 1692a(6)(B).

     B. The twenty-nine Non-Testifying Plaintiffs cannot prove they incurred their
        debts for consumer purposes.

     The parties stipulated that twenty-nine Plaintiffs 3 ("Non-Testifying Plaintiffs")

 would not testify in support of their case. (ECF No. 44.) Defendants argue that sum-

 mary judgment should be entered against these Non-Testifying Plaintiffs because

 they cannot, without testifying, (1) establish standing, (2) establish the consumer na-

 ture of their debts, or (3) authenticate their retainer contracts to prove representation

 by an attorney. Even if the Court assumes that they could prove standing and rep-

 resentation, after the stipulation, the Non-Testifying Plaintiffs cannot establish the

 consumer nature of their debts.

     The FDCPA protects consumers from abusive debt collection efforts only with re-

 spect to consumer debts—not business debts. The Act defines "debt" as "any obliga-

 tion . . . of a consumer to pay money arising out of a transaction in which the money,

 property, insurance, or services which are the subject of the transaction are primarily

 for personal, family, or household purposes." 15 U.S.C. § 1692a(5). "It follows that,

 to state a claim under either statute, a plaintiff, who has the burden of proof on each



 3 Each Plaintiff other than Sonja Pennell, Louise Reitz, and Patricia Smith is a Non-Testify-
 ing Plaintiff.
                                              9
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 10 of 28 PageID #: 2548




  element of the cause of action, must demonstrate that the debt in question arises out

  of a transaction incurred for personal, family, or household purposes." Burton v. Kohn

  Law Firm, S.C., 934 F.3d 572, 579 (7th Cir. 2019) (emphasis added).

     The Non-Testifying Plaintiffs say they have shown that their debts are personal

  in nature, for three reasons: (1) there is no evidence that the debts were incurred for

  business purposes, (2) Defendants are debt collectors specializing in collecting con-

  sumer debts, and (3) the Non-Testifying Plaintiffs attested to LASPD during their

  respective client intake sessions that the debts were consumer debts. None of these

  suffices to establish that the Non-Testifying Plaintiffs' debts were consumer debts.

     First, the absence of evidence showing the debts were incurred for business pur-

  poses certainly is not enough. To hold otherwise would be to arbitrarily excuse the

  Non-Testifying Plaintiffs from meeting their burden of proof on the consumer-debt

  element of their FDCPA claims. In support of their argument for presuming that

  their debts' purposes were personal, the Non-Testifying Plaintiffs point to Pantoja v.

  Portfolio Recovery Associates, LLC, 78 F. Supp. 3d 743, 745–46 (N.D. Ill. 2015), aff'd,

  852 F.3d 679 (7th Cir. 2017). In Pantoja, the plaintiff's debt arose from a credit card's

  activation fees, annual fees, and late fees, but the plaintiff had never actually used

  the credit card, which had been issued to him personally. Id. at 745. The court in

  Pantoja found on this record that the plaintiff had established that the debt was a

  consumer debt. Id. at 746. In the course of granting summary judgment to the plain-

  tiff, the court said that there was "no evidence in the record to even remotely suggest

  that the card was issued for anything other than household purposes," id., language



                                             10
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 11 of 28 PageID #: 2549




  the Non-Testifying Plaintiffs read to mean that a court can assume that a debt is

  personal in nature absent evidence to the contrary. But, in context, this Court reads

  that language only to mean that the defendant debt collector in Pantoja failed to

  identify a genuine issue of material fact as to the personal purpose of the plaintiff's

  debt, once the burden of production had shifted from the plaintiff to the defendant.

  See Becker v. Tenenbaum-Hill Assocs., Inc., 914 F.2d 107, 110 (7th Cir. 1990) ("If the

  moving party meets its burden, the nonmoving party then has the burden of present-

  ing specific facts to show that there is a genuine issue of material fact.") (citation

  omitted). Indeed, the Seventh Circuit's most recent discussion of the consumer-debt

  element of FDCPA claims does not mention any rule about presuming the consumer

  nature of a debt—to the contrary, the Burton opinion engaged in a searching inquiry

  as to whether the plaintiff met his burden of proving the consumer purpose of the

  debt. See 934 F.3d at 578–85. The Non-Testifying Plaintiffs' argument for a pre-

  sumed consumer purpose is therefore without merit. 4

      Second, the Non-Testifying Plaintiffs point to Defendants' consistent practice of

  purchasing and collecting defaulted consumer debts. Specifically, LVNV admitted

  "that at all relevant times over ninety-nine (99%) of its revenue originated from ac-

  tivity undertaken by licensed third-party collectors engaged by RCS related to debts




  4On this point, Plaintiffs also say that it would be absurd to think that the indigent seniors
  and people with disabilities comprising the Non-Testifying Plaintiffs would be incurring
  debts for a business purpose. If the Court were to hazard a guess, it might guess that the
  Non-Testifying Plaintiffs did not incur debts to start businesses. But a guess is not good
  enough in a lawsuit, in which a plaintiff must prove every element of the case. Not only is
  there not enough evidence, even if construed in the light most favorable to Plaintiffs, for
  such a guess, but the Court will not engage in such discriminatory stereotyping.
                                               11
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 12 of 28 PageID #: 2550




  owned by LVNV which were characterized as defaulted consumer debts at the time

  of purchase." (ECF No. 68-2 ¶ 12.) But a debt collector's treatment of a debt does not

  show the purpose for which a particular debtor incurred a debt. For example, in Bur-

  ton, the plaintiff said the Seventh Circuit panel should infer the personal nature of

  the debt from the defendant debt collectors' advertisements for their consumer-debt

  collection services. See 934 F.3d at 582. The panel in Burton rejected the argument,

  finding that the marketing materials did not "establish that the debt they attempted

  to collect in this case was a consumer debt." Id. (emphasis in original). Likewise,

  here, Defendants' business model and past business practices do not establish that

  the debts in this case are consumer debts.

     Third, the Non-Testifying Plaintiffs claim that the Court can infer their debts

  were incurred for consumer purposes because, as a policy, LASPD does not accept

  clients with commercial debts. LASPD attorneys aver that "part of LASPD's intake

  program requires confirming, with each client, that the defaulted debts that they

  need help with were for personal or household purposes, and not business debts."

  (ECF No. 68-3 ¶ 11; ECF No. 68-4 ¶ 8.) The Non-Testifying Plaintiffs' statements to

  LASPD during the intake process constitute hearsay, as their assertions are out-of-

  court statements introduced to prove the truth of the matter asserted—that is, that

  the Non-Testifying Plaintiffs incurred their debts for consumer purposes. See Fed.

  R. Evid. 801(c). The Non-Testifying Plaintiffs have not pointed to any hearsay excep-

  tion that would permit the Court to consider these assertions, and the Court can think




                                           12
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 13 of 28 PageID #: 2551




  of none that would apply. Hence, any assertions by the Non-Testifying Plaintiffs dur-

  ing the LASPD intake process are inadmissible evidence and cannot establish the

  consumer-debt element of their FDCPA claims. See, e.g., Carlisle v. Deere & Co., 576

  F.3d 649, 655 (7th Cir. 2009) (refusing to consider inadmissible hearsay in reviewing

  motion for summary judgment).

     In sum, the Non-Testifying Plaintiffs cannot establish that their debts were in-

  curred for consumer purposes as required to sustain a claim under the FDCPA. Ac-

  cordingly, the twenty-nine Non-Testifying Plaintiffs' claims under §§ 1692c(a)(2) and

  1692c(c) are dismissed with prejudice.

     C. The Testifying Plaintiffs

     The remaining Plaintiffs, who did testify, are Louise Reitz, Patricia Smith, and

  Sonja Pennell.

        1. There is a genuine issue of material fact as to whether LASPD attorneys
           "represented" Reitz, Smith, and Pennell for purposes of § 1692c(a)(2).

     Defendants make several related arguments that Reitz, Smith, and Pennell have

  not fulfilled the "represented by an attorney" element of § 1692c(a)(2). Defendants

  say the § 1692c(a)(2) claims consequently fail as a matter of law.

     First, Defendants argue that Plaintiffs were not "represented" within the meaning

  of § 1692c(a)(2) because LASPD is not practicing law. "[S]end[ing] a 'go-away' letter

  to [LASPD's] clients' creditors" is not the practice of law, according to Defendants.

  (ECF No. 52 at 29.) The Court is not persuaded by this argument, at least in the form

  Defendants have presented it. The practice of law includes "[a]dvising others of their




                                           13
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 14 of 28 PageID #: 2552




  legal rights and responsibilities." 122 AM. JUR. PROOF OF FACTS 3d 279; see also Char-

  ter One Mortg. Corp. v. Condra, 865 N.E.2d 602, 607 (Ind. 2007) (distinguishing be-

  tween "common knowledge" and "legal knowledge," the exercise of which constitutes

  the practice of law); United States v. Hardy, 681 F. Supp. 1326, 1328 (N.D. Ill. 1988)

  (defining practice of law as rendering advice requiring the use of "any degree of legal

  knowledge or skill"). The clients seeking LASPD's assistance received unwanted com-

  munication from debt collectors and sought a way to stop it. The Court doubts that

  the unsophisticated consumer contemplated by the FDCPA, cf. Lox v. CDA, Ltd., 689

  F.3d 818, 822 (7th Cir. 2012), would know about his rights under federal law. In fact,

  one of the reasons LASPD was founded was to bridge this deficit by informing clients

  of their rights under the Act. (ECF No. 68-3 ¶ 6; ECF No. 68-4 ¶ 2.) Advising an

  unsophisticated consumer of his legal rights under the FDCPA and recommending a

  course of action to assert those legal rights would seem to be practicing law, albeit

  minimally so. 5 At least one court that has considered the nature of LASPD's services

  reached a similar conclusion. See Serrano v. Van Ru Credit Corp., 126 F. Supp. 3d

  1005, 1009 (N.D. Ill. 2015) (finding LASPD's limited representation of clients seeking




  5 This finding notwithstanding, the Court pauses to express its remaining skepticism about
  whether sending one "go-away" letter to a debt collector constitutes representation for pur-
  poses of the FDCPA. Whether there was an ongoing representation, as opposed to a "one-
  and-done" act, may also shed light on the reasonableness of the 43-day period discussed be-
  low. See infra Section III.C.3. Congress's goal in enacting the FDCPA was to end "abusive,
  deceptive, and unfair debt collection practices," 15 U.S.C. § 1692(a), not to end legitimate
  collection efforts. In practice, allowing a pro forma representation to satisfy § 1692c(a)(2)
  might accomplish the latter, not simply the former. The Court would be interested in fur-
  ther evidence from the FDCPA's text, structure, or legislative history shedding more light
  on the meaning of "represented by an attorney" in § 1692c(a)(2). In any event, here, De-
  fendants have not carried their burden of persuasion.
                                               14
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 15 of 28 PageID #: 2553




  an end to collection communications constituted representation for purposes of §

  1692c(a)(2)). Thus, Defendants are not entitled to summary judgment on the remain-

  ing § 1692c(a)(2) claims on this basis.

      Second, Defendants argue that Reitz, Smith, and Pennell were not "represented

  by an attorney" because, if anything, they were invalidly represented by paralegals

  or clerical staff rather than attorneys. Defendants' main supporting evidence for this

  is the deposition of LASPD director Steven Blutza, who testified (1) that paralegals

  and clerical staff prepare and send notices of representation and cease-communica-

  tions requests and (2) that, despite their names and signatures appearing on such

  letters, LASPD attorneys usually do not involve themselves with any particular letter

  "unless there's something special" about the client's case. (ECF No. 52-5 at 114:20–

  116:17.) If true, this would likely be the unauthorized practice of law by the parale-

  gals, as paralegals cannot "intake a new client . . . [and] stamp the attorney's signa-

  ture . . . all without the considered approval of the attorney." Avila v. Rubin, 84 F.3d

  222, 229 (7th Cir. 1996) (quoting Clomon v. Jackson, 988 F.2d 1314, 1321 (2d Cir.

  1993)). 6   However, Blutza's deposition testimony contradicts the declaration of

  LASPD supervising attorney Jeff Whitehead, who testified that "[e]very non-admin-

  istrative letter sent out on behalf of the Clinic's LASPD clients is done at the direction

  and control of one of our attorneys," including the letters at issue in this case. (ECF


  6 The fact that LASPD attorneys designed the papers and procedures used by paralegals
  and staffers does not suffice as attorney supervision of the non-attorneys without at least
  some personal engagement by the attorneys with each communication sent by LASPD. Cf.
  Avila, 84 F.3d at 225 (although attorney "review[ed] and approve[d] the general form used
  on letters sent by" law firm, he did not personally engage with vast majority of letters, so
  firm's letters could not be construed as "from an attorney" under § 1692e(3) of FDCPA).
                                               15
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 16 of 28 PageID #: 2554




  No. 68-4 ¶¶ 18–19.) Likewise, Blutza's deposition testimony contradicts the declara-

  tion of former LASPD executive director and former senior counsel Edward Gross-

  man, who testified consistently with Whitehead regarding the scope of attorney su-

  pervision at LASPD. (ECF No. 68-3 ¶¶ 14–15.) There is unavoidably an issue of

  material fact as to whether the remaining Plaintiffs were represented by an attorney

  or by paralegals and clerical staff. Reitz's, Smith's, and Pennell's § 1692c(a)(2) claims

  must proceed to trial, unless the claims fail for another reason.

         2. Reitz's and Smith's claims nevertheless fail because they were not validly
            represented and because their cease-communications requests to their orig-
            inal creditors cannot be imputed to Defendants.

      Defendants next argue that, even if LASPD attorneys rather than non-attorneys

  represented the remaining Plaintiffs, Reitz's and Smith's § 1692c(a)(2) claims still fail

  because the attorneys engaged in the unauthorized practice of law by practicing in

  jurisdictions where they were not licensed. The idea is that the element "represented

  by an attorney" in § 1692c(a)(2) is not met where a purported attorney lacks author-

  ization under state law to represent a client. Defendants say Reitz, a resident of

  Florida, (ECF No. 52-7 at 8:12–13), and Smith, a resident of Michigan, (ECF No. 52-

  9 at 10:2–22), could not have been validly represented by the attorneys at LASPD,

  who are licensed only in Illinois and Indiana, (ECF No. 52-5 at 46:17–47:9; ECF No.

  52-8). 7




  7 Pennell is not a target of Defendants' argument that LASPD attorneys improperly prac-
  ticed law in jurisdictions where they were not licensed, as Pennell is a resident of Indiana,
  (ECF No. 52-3 at 10), where Whitehead is licensed to practice, (ECF No. 52-8).
                                                16
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 17 of 28 PageID #: 2555




      As a matter of statutory interpretation, the Court agrees that "represented by an

  attorney" must be read to encompass only valid attorney representations as dictated

  by state law. Otherwise, the word "attorney" would lack any sensible meaning. A

  debtor could have his plumber send a letter saying the plumber was representing him

  in order to fulfill the representation element of § 1692c(a)(2)—an obviously absurd

  result.

      To decide whether LASPD's attorneys engaged in the extra-jurisdictional unau-

  thorized practice of law, there is a threshold question of where the practice of law

  occurred. In deciding whether an attorney practiced law in a given state, the primary

  inquiry is whether the lawyer "engaged in sufficient activities in the state."

  Birbrower, Montalbano, Condon & Frank v. Superior Court, 17 Cal. 4th 119, 128

  (1998), as modified (Feb. 25, 1998) (analyzing New York law firm's contacts with state

  to determine whether practice of law occurred "in California" as prohibited by Cali-

  fornia's unauthorized-practice-of-law statute). 8 "Mere fortuitous or attenuated con-

  tacts" are insufficient to sustain a finding that an attorney practiced law in a certain

  state. Id. Though potentially relevant, an attorney's physical presence in a state is

  not dispositive of whether the practice of law occurred within that state. Id. Here,




  8See also Fought & Co. v. Steel Eng'g & Erection, Inc., 87 Haw. 37, 47 (1998) (adopting fac-
  tors considered in Birbrower to decide whether unauthorized practice of law occurred "in
  Hawaii"); In re Charges of Unprofessional Conduct in Panel File No. 39302, 884 N.W.2d
  661, 666 (Minn. 2016) (analyzing foreign lawyer's contacts to state to determine whether
  practice of law occurred "in Minnesota"); In re Babies, 315 B.R. 785, 791–93 (Bankr. N.D.
  Ga. 2004) (concluding that attorneys physically present in Illinois practiced law in Georgia
  by representing Georgia residents with respect to bankruptcy, preparing related docu-
  ments, and communicating with the Georgians by telephone and mail).
                                               17
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 18 of 28 PageID #: 2556




  the record shows that the most significant contacts having to do with LASPD's rep-

  resentation of Reitz and Smith were with Florida and Michigan. On the one hand,

  nothing in the record suggests that the LASPD attorneys were ever physically pre-

  sent in Florida and Michigan. On the other hand, at all relevant times, Reitz and

  Smith have resided in Florida and Michigan, respectively. In line with LASPD's gen-

  eral practice, (ECF No. 52-5 at 44:18–45:2), LASPD communicated with Reitz by tel-

  ephone while she was in Florida. (ECF No. 52-7 at 20:12–16.) LASPD also commu-

  nicated with Smith by telephone while she was in Michigan. (ECF No. 52-9 at 56:8–

  11.) Moreover, the unwanted debt collection activities that brought Reitz and Smith

  to LASPD occurred in Florida and Michigan. Third-party debt collectors acting on

  behalf of Defendants sent collection letters to Reitz's and Smith's homes in Florida

  and Michigan. (ECF No. 24-6 at 6, 16–17.) Insofar as they sent notices of represen-

  tation and cease-communications requests on behalf of Reitz and Smith, the LASPD

  attorneys therefore practiced law in Florida and Michigan. Both Florida and Michi-

  gan prohibit the practice of law in state unless the practitioner is licensed or other-

  wise authorized to practice law by each of those states. See Fla. Stat. Ann. § 454.23;

  Mich. Comp. Laws Ann. § 600.916. And because no attorneys at LASPD are licensed

  in Florida or Michigan, LASPD's limited representation of Reitz and Smith appears

  to meet the definition of the unauthorized practice of law in those states. 9


  9 Plaintiffs complain that this finding frustrates the enforcement of FDCPA rights because
  FDCPA cases frequently involve parties from across the country. For instance, a consumer
  in State A could be indebted to a creditor incorporated in State B and headquartered in
  State C, who sells his debt to a debt collector incorporated in State D and headquartered in
  State E. Certainly, there is a tension between the interjurisdictional practice that charac-
  terizes the legal field today and having individual states regulate the legal profession. See
                                               18
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 19 of 28 PageID #: 2557




     In response, Plaintiffs contend that, to assert a client's federal rights, an attorney

  need not be licensed in that client's state of residence, so long as he is licensed some-

  where. For that curious proposition, Plaintiffs cite two cases. First, they cite State

  ex rel. York v. West Virginia Office of Disciplinary Counsel, 231 W. Va. 183 (2013),

  where an attorney licensed to practice in Ohio and also before the U.S. Patent and

  Trademark Office (PTO)—but not West Virginia—was being investigated by the West

  Virginia attorney disciplinary authority for mishandling West Virginia clients' funds.

  The West Virginia state supreme court held that the disciplinary body had jurisdic-

  tion to investigate the attorney's wrongdoing. W. Va. Off. of Disciplinary Couns., 231

  W. Va. at 194. Second, Plaintiffs draw the Court's attention to In re Desilets, 291 F.3d

  925 (6th Cir. 2002), where the Sixth Circuit held that an attorney licensed to practice

  in Texas and also before federal courts in Michigan did not engage in the unauthor-

  ized practice of law by practicing bankruptcy law in the Western District of Michigan.

  These cases are conflict preemption cases dealing with state licensing laws that buck-

  led to inconsistent but superior federal authority. See W. Va. Off. of Disciplinary

  Couns., 231 W. Va. at 194 (finding PTO regulations regarding persons entitled to



  Birbrower, 17 Cal. 4th at 129 ("Authority to engage in the practice of law conferred in any
  jurisdiction is not per se a grant of the right to practice elsewhere . . . . However, the de-
  mands of business and the mobility of our society pose distinct problems in the regulation of
  the practice of law by the states." (quoting MODEL CODE OF PRO. RESP. EC 3-9 (AM. BAR
  ASS'N 1980))). And the Court is not blind to the fact that indigent clients may face difficulty
  finding affordable legal aid services from organizations versed in the FDCPA within their
  states of residence—presumably, that is one reason why LASPD serves clients outside of
  just Illinois. Nevertheless, the Court must apply the unauthorized-practice-of-law doctrine
  as given in Florida and Michigan, not as that doctrine should or would be if the states were
  more mindful of the multi-jurisdictional nature of legal practice today. The Court's proper
  role is "to apply, not amend, the work of the People's representatives." Henson, 137 S. Ct.
  at 1726.
                                                19
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 20 of 28 PageID #: 2558




  practice before the PTO did not preempt state law on attorney discipline); In re Desi-

  lets, 291 F.3d at 930–31 (finding local rule of district court permitting practice therein

  preempted state's licensing law read to prohibit such practice). Neither of these cases

  supports Plaintiffs' theory that an attorney can practice within any jurisdiction—li-

  censing laws notwithstanding—so long as he is asserting or vindicating a client's fed-

  eral rights. Plaintiffs have not meaningfully raised a preemption theory centered on

  the FDCPA versus state law in Florida and Michigan. In any event, such an argu-

  ment would likely be unavailing because nothing within the FDCPA indicates a Con-

  gressional intent to displace states' attorney licensing laws, so far as the Court can

  discern. See 15 U.S.C. § 1692a (not defining "attorney" or "representation" at all as

  those terms are used in the subchapter, let alone defining them in a way inconsistent

  with state law). Thus, Reitz's and Smith's § 1692c(a)(2) claims fail because they were

  not validly represented with respect to their debts, as the statute requires.

     Reitz's and Smith's § 1692c(c) claims fail, too. Their theory of liability under

  § 1692c(c) is that the cease-communications requests sent on their behalf to their

  original creditors should be construed as being sent to the debt collectors who subse-

  quently purchased their debts. Returning to the statutory text, a debt collector vio-

  lates § 1692c(c) only "[i]f a consumer notifies a debt collector in writing" that the con-

  sumer refuses to pay or wants collection-related communications to stop. 15 U.S.C.

  § 1692c(c) (emphasis added). Another district court in the Seventh Circuit had this

  to say about § 1692c(c), given analogous facts:

     Section 1692c(c), however, only restricts a debt collector's communications
     with the consumer if the consumer "notifies the debt collector in writing" that

                                             20
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 21 of 28 PageID #: 2559




       she wants the debt collector to cease contacting her. . . . Zachial's primary ar-
       gument for why [the debt collector] nonetheless violated § 1692c(c) is that, as
       [the original creditor's] assignee, [the debt collector] was "subject to all of the
       same information on Ms. Zachial's putative debt" that [the original creditor]
       had. . . . But by its plain language, § 1692c(c) only imposes a duty on a debt
       collector when the consumer has contacted the debt collector, not when the
       consumer has contacted the original creditor. Because the statute's language
       is plain, this Court must enforce it according to its terms.

  Zachial v. Cascade Capital, LLC, No. 18-CV-05494, 2019 WL 4750081, at *2 (N.D. Ill.

  Sept. 30, 2019) (citations and footnotes omitted) (emphasis in original). For the same

  reasons expressed in Zachial, the Court reads a § 1692c(c) claim to require proof that

  the consumer sent a cease request to the debt collector; by the statute's plain lan-

  guage, a cease request sent only to the original creditor does not suffice. Because

  Reitz and Smith sent their cease requests only to their original creditors, (ECF No.

  24-3 at 10, 22, 24), and because nothing in the record suggests the original creditors

  shared Reitz's and Smith's written cease requests with Defendants, 10 Defendants

  could not have violated § 1692c(c), which is triggered only by the consumer's written

  notice to the debt collector.

       Finally, Plaintiffs additionally protest that Defendants knew Smith had sent a

  cease request to Defendants' predecessor in interest because Defendants purchased

  her debt as part of a portfolio entitled "Gettington SCUSA Receivables Forward Flow-

  Cease/Desist." (ECF No. 68-10.) But, unlike § 1692c(a)(2), § 1692c(c) requires only

  that the consumer "notifies [the] debt collector in writing" of the consumer's desire

  that collection communications cease.            Knowledge alone is not an element of


  10In contrast, because Pennell's written cease request was forwarded to Defendants, see in-
  fra Section III.C.3, Pennell's § 1692c(c) claim does not fail on the "notifies a debt collector in
  writing" element.
                                                 21
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 22 of 28 PageID #: 2560




  § 1692c(c). Thus, even if the title of the portfolio containing Smith's debt implies that

  Defendants knew of her desire that collection communications cease, that knowledge

  is immaterial to whether Defendants violated § 1692c(c) because it does not change

  the fact that Smith apparently never "notifie[d] [the] debt collector in writing" of her

  desire that collection communications cease.       Accordingly, Reitz's and Smith's §

  1692c(c) claims fail as a matter of law.

        3. Pennell's claims must be tried.

     The only Plaintiff remaining is Pennell. The relevant facts are as follows: (1) On

  January 29, 2018, LASPD sent a letter to Credit Control stating LASPD was repre-

  senting Pennell with respect to her debt and stating Pennell wanted direct collection

  communications to cease, (ECF No. 24-3 at 3); (2) The next day, Credit Control for-

  warded LASPD's letter to Defendant Resurgent, (ECF No. 52-1 ¶ 20); (3) On February

  27, 2018, Defendants' agent Lloyd & McDaniel ("L&M") sent a letter to LASPD asking

  for confirmation within thirty days that the organization was representing Pennell

  regarding her debt, (ECF No. 52-1 ¶ 22; ECF No. 52-4 ¶ 4); (4) Having not yet received

  a response from LASPD and assuming Pennell was not represented, L&M sent a col-

  lection communication directly to Pennell on April 11, 2018, (ECF No. 52-4 ¶ 7); (5)

  On May 23, 2018, LASPD faxed a letter to L&M confirming that LASPD was repre-

  senting Pennell regarding her debt, (ECF No. 24-8 at 3–4).

     First, Pennell's § 1692c(a)(2) claim survives summary judgment. L&M allowed

  forty-three days to pass with no response from LASPD before assuming Pennell was

  unrepresented and communicating with her directly regarding her debt. Recall that



                                             22
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 23 of 28 PageID #: 2561




  § 1692c(a)(2) prohibits a debt collector's direct collection communications with a con-

  sumer known to be represented "unless the attorney fails to respond within a reason-

  able period of time to a communication from the debt collector."             15 U.S.C.

  § 1692c(a)(2).   Defendants argue there was no violation of § 1692c(a)(2) because

  LASPD failed to respond within forty-three days, which Defendants claim is a "rea-

  sonable period of time" as a matter of law. Defendants further argue that Pennell

  forfeited her arguments in response to this theory by failing to directly respond to it.

  The first argument is entirely conclusory, and Defendants provide no authority say-

  ing forty-three days is "reasonable" as a matter of law for purposes of § 1692c(a)(2).

  Indeed, while a jury may well agree with Defendants, at least one court in this circuit

  has found otherwise for the purposes of summary judgment. See Blum v. Fisher &

  Fisher, 961 F. Supp. 1218, 1227–28 (N.D. Ill. 1997) (finding genuine issue of material

  fact with respect to reasonableness under § 1692c(a)(2) of one-month time to respond

  where consumer argued any time period less than ninety days would have been un-

  reasonable). Defendants' forfeiture argument also is not persuasive. Forfeiture is

  the "failure to raise a timely argument, due to either inadvertence, neglect, or over-

  sight." Henry v. Hulett, 969 F.3d 769, 786 (7th Cir. 2020) (citations omitted). The

  Court first notes that Defendants' conclusory statement regarding the reasonable-

  ness of forty-three days barely constitutes an argument that Pennell was required to

  oppose. Even so, Plaintiffs' briefs at least minimally opposed Defendants' argument

  regarding reasonableness under § 1692c(a)(2) by denying that LASPD failed to timely

  respond to L&M's February 27, 2018 letter requesting confirmation of representation.



                                            23
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 24 of 28 PageID #: 2562




  (See ECF No. 68 at 19–22.) Consequently, the Court finds no forfeiture problem here.

  There is a genuine issue of material fact as to whether forty-three days was a reason-

  able period of time to wait before reattempting direct collection efforts, so Pennell's

  § 1692c(a)(2) claim must proceed to trial. 11

       Second, Pennell's § 1692c(c) claim survives summary judgment as well. Defend-

  ants' chief argument for a favorable judgment on this claim is that the requirement

  in § 1692c(c) that a consumer "notifies [the] debt collector in writing" is not met. De-

  fendants' theory for why Pennell has not established the "notifies" element is that

  LASPD sent a cease request only to Credit Control, which Defendants claim was not

  acting as Defendants' agent when it received the cease request. (ECF No. 52-1 ¶¶

  19–20.) However, Credit Control forwarded the cease request to Resurgent the very

  next day. (Id.)

       The issue is whether tendering a cease request that is initially sent to the wrong

  party but ultimately received by the right party constitutes "notif[ying] a debt collec-

  tor in writing," as required by § 1692c(c). To notify is "[t]o inform (a person or group)

  . . . ." Notify, BLACK'S LAW DICTIONARY (11th ed. 2019). Even if a debtor initially sent

  a cease request to the wrong entity, the debtor would nevertheless inform the right

  entity, in writing, of his desire that collection communications cease if the wrong en-

  tity forwarded the written cease request to the right entity. Thus, Defendants' argu-

  ment that a forwarded cease request fails to satisfy § 1692c(c) is without merit.



  11Pennell's § 1692c(a)(2) claim also involves a dispute of material fact as to whether she
  was "represented by an attorney" and not by paralegals or clerical staff. See supra Section
  III.C.1.
                                              24
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 25 of 28 PageID #: 2563




     Alternatively, Defendants contend they did not violate § 1692c(c) with respect to

  Pennell's debt because their agent L&M only contacted Pennell directly after a "rea-

  sonable period of time" passed without any response from LASPD confirming

  LASPD's representation of Pennell. In other words, after forty-three days with no

  response from LASPD, Defendants say they could presume as a matter of law that

  Pennell did not really want collection communications to cease. This is a perplexing

  argument and one that is unhinged from the statutory text. Unlike § 1692c(a)(2),

  § 1692c(c) does not contain the clause "unless the attorney fails to respond within a

  reasonable period of time to a communication from the debt collector." Simply put,

  LASPD's supposed failure to respond quickly to L&M is irrelevant to whether a vio-

  lation of § 1692c(c) occurred. Defendants' reliance on language in § 1692c(a)(2) is

  misplaced when we are considering a claim under § 1692c(c).

     That leaves the question of whether the cease request had legal effect, triggering

  the protections of § 1692c(c). Recall that LASPD sent the cease request on Pennell's

  behalf; she did not send it herself. Recall also that there is a factual dispute over

  whether Pennell was "represented" by LASPD attorneys. The parties initially argued

  that the validity of the cease request in Pennell's name turns on whether LASPD

  paralegals sent the cease request with adequate attorney supervision. But § 1692c(c)

  does not contain the words "representation" or "attorney" at all. To risk sounding like

  a broken record, § 1692c(c) is triggered so long as a consumer "notifies a debt collector

  in writing" of a desire that collection communications cease. From the Court's per-

  spective, the proper question to ask in the context of § 1692c(c) is not whether Pennell



                                             25
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 26 of 28 PageID #: 2564




  was properly represented by LASPD attorneys, but rather whether LASPD had au-

  thority to send a cease-communications request on Pennell's behalf—a question of

  agency law. The Court therefore ordered supplemental briefing on the principal-

  agent relationship between Pennell and LASPD, representation issues notwithstand-

  ing. (ECF No. 83.)

     In Indiana, "[a]ctual authority is created 'by written or spoken words or other con-

  duct of the principal which, reasonably interpreted, causes the agent to believe that

  the principal desires him so to act on the principal's account.'" Menard, Inc. v. Dage-

  MTI, Inc., 726 N.E.2d 1206, 1210 (Ind. 2000) (citations omitted). Whether a principal-

  agent relationship exists and the scope of granted authority are generally questions

  of fact. Guideone Ins. Co. v. U.S. Water Sys. Inc., 950 N.E.2d 1236, 1241 (Ind. Ct.

  App. 2011). The parties agree the documents relevant to determining the scope of

  authority are the retainer contract and consent form Pennell executed. The relevant

  parts of those documents—which under Indiana law should be interpreted together,

  see Samar, Inc. v. Hofferth, 726 N.E.2d 1286, 1290 (Ind. Ct. App. 2000)—are as fol-

  lows:

     •    It is my (our) understanding that LASPD will communicate directly with
          my (our) unsecured creditors on my (our) behalf.
     •    I (we) understand that LASPD will communicate to my (our) creditors that
          I (we) cannot and have no intention of paying my (our) debt(s). …
     •    I (we) further understand that all of LASPD's work is done from their offices
          in Chicago, Illinois by lawyers who are in good standing and licensed by the
          state of Illinois.
     •    Please allow this form to express my (our) formal consent for Legal Advo-
          cates for Seniors and People with Disabilities (LASPD) to provide certain
          legal representation on my (our) behalf with respect to my (our) debts.
          LASPD, through its agents, has authority to communicate with all creditors
          on my (our) behalf. All communication regarding my (our) debts from any

                                             26
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 27 of 28 PageID #: 2565




        and all of my (our) creditors shall be made only through the agents of
        LASPD.

  (ECF No. 85-1 (emphasis added).) Read in the light most favorable to Defendants,

  these excerpts could mean that Pennell only granted authority to LASPD lawyers to

  send a cease-communications request on her behalf, not unsupervised staffers. If

  that is so, then the resolution of Pennell's § 1692c(c) claim turns on whether LASPD

  attorneys rather than LASPD paralegals or clerical staff did "all of LASPD's work"

  here. (ECF No. 85-1 at 3.) This is a factual dispute precluding summary judgment.

     A final point: In their supplemental brief, Defendants argue that they deserve

  judgment as a matter of law on Pennell's § 1692c(c) claim because of the rule of nullity

  under Illinois state law. That rule renders an agent's actions that constitute the un-

  authorized practice of law void and without legal effect. See Ford Motor Credit Co. v.

  Sperry, 214 Ill. 2d 371, 390 (Ill. 2005). But Illinois state law is inapposite to the cease

  request sent on behalf of Pennell, who lives in Indiana, where LASPD's practice of

  law occurred. See supra Section III.C.2 (finding LASPD's practice of law occurred in

  each Plaintiff's state of residence). Defendants have not asserted that Indiana law

  contains a nullity rule like Illinois's. To the contrary, Indiana court cases concerning

  the unauthorized practice of law consistently order remedies other than nullifying

  the actions constituting the unauthorized practice of law. See, e.g., State ex rel. Ind.

  State Bar Ass'n v. Northouse, 848 N.E.2d 668, 674 (Ind. 2006) (ordering disgorgement

  of fees and enjoining future unauthorized practice of law, but not declaring illegally-

  prepared will and trust documents void); State ex rel. Ind. State Bar Ass'n v. United

  Fin. Sys. Corp., 926 N.E.2d 8, 17 (Ind. 2010) (ordering disgorgement and noting that

                                              27
Case 1:18-cv-03304-JRS-MG Document 86 Filed 02/24/21 Page 28 of 28 PageID #: 2566




  injunctive relief is the norm in Indiana unauthorized-practice-of-law cases); Matter

  of Contempt of Mittower, 693 N.E.2d 555, 559 (Ind. 1998) (ordering fine). Defendants

  have not shown that they are entitled to judgment as a matter of law on Pennell's

  § 1692c(c) claim on this ground. In any event, even if there were a rule of nullity in

  Indiana, that would only matter if unsupervised LASPD non-attorneys sent the cease

  request on Pennell's behalf, which is a continuing factual dispute. See Section III.C.1.

     In sum, there are genuine issues of material fact remaining with respect to Pen-

  nell's § 1692c(c) claim. Summary judgment is therefore inappropriate for either of

  Pennell's claims.

                                    IV.   Conclusion

     Defendants' motion for summary judgment is granted with respect to the twenty-

  nine Non-Testifying Plaintiffs, Reitz, and Smith. Defendants' motion is otherwise

  denied. Plaintiffs' motion for summary judgment is denied. To summarize, only

  Pennell's claims under §§ 1692c(a)(2) and 1692c(c) survive summary judgment, and

  those claims shall proceed to trial.

     SO ORDERED.



  Date: 2/24/2021




  Distribution via CM/ECF.



                                            28
